DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ”protective member” in claims 1-4 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 10, the prior art of reference does not teach or render obvious a light emitting unit configured to generate light; a mirror mechanism configured to reflect the light generated by the light emitting unit; and a scanning unit configured to scan the light reflected from the mirror mechanism, wherein the light emitting unit includes: a light forming unit including a plurality of semiconductor light emitting elements and a filter configured to that multiplex light beams from the plurality of semiconductor light emitting elements; and a protective member disposed so as to surround the light forming unit, wherein the mirror mechanism is disposed outside the protective member and integrated with the protective member, and wherein the scanning unit is disposed in a region surrounded by the protective member.
The closest prior art of record, Park (United States Patent Application Publication 2007/025050 A1), discloses a light emitting unit (221, 222) configured to generate light; a mirror mechanism (240 in fig.2) configured to reflect the light generated by the light emitting unit; and a scanning unit (250 in fig.2) configured to scan the light reflected from the mirror mechanism (see 240 in fig.2), wherein the light emitting unit (221 and 222) includes: a light forming unit (221 and 222) including a plurality of semiconductor light emitting elements and a filter (see 223 and 224) configured to that multiplex light beams from the plurality of semiconductor light emitting elements; but Park does not discloses a protective member disposed so as to surround the light forming unit, wherein the mirror mechanism is disposed outside the protective member and integrated with the protective member, and wherein the scanning unit is disposed in a region surrounded by the protective member.
Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of invention to modify the optical module of Park so that a protective member disposed so as to surround the light forming unit, wherein the mirror mechanism is disposed outside the protective member and integrated with the protective member, and wherein the scanning unit is disposed in a region surrounded by the protective member without relying on applicant’s specification, thus constituting improper hindsight.
Claims 2-9 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882